Deny and Opinion filed June 10, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00554-CV

                     IN RE AURELIA HEPPNER, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-17-21273

                         MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                         Opinion by Justice Pedersen, III

      Before the Court are relator’s June 7, 2022 petition for writ of mandamus,

relator’s emergency motion for temporary relief, and real party in interest J.B.’s

June 10, 2022 concurrence with relator’s petition and motion. Relator challenges

enforcement of the trial court’s order for J.B. to be interviewed by the Family

Court Services after eighteen-year-old J.B. graduated from high school after this

Court denied relator’s previous petition for writ of mandamus.          Relator also

challenges the trial court’s consideration of Family Court Services’ report of E.B.’s

interview after the trial court failed to ensure that a record of the interview was


                                     Page 1 of 3
made despite relator’s assertion of the right under Texas Family Code section

153.009(f) to have such record made. TEX. FAM. CODE § 153.009(f).

      Entitlement to mandamus relief requires relator to show that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      “Due to the extraordinary nature of the remedy, the right to mandamus relief

generally requires a predicate request for action by the respondent, and the

respondent's erroneous refusal to act.” In re Coppola, 535 S.W.3d 506, 510 (Tex.

2017) (orig. proceeding). Based on the petition and the record before us, we

conclude relator has failed to show she first requested from the trial court the relief

she seeks, or that making such a request would be futile. See In re Off. of Att'y Gen.

of Texas, No. 05-20-01008-CV, 2021 WL 282565, at *1 (Tex. App.—Dallas Jan.

28, 2021, orig. proceeding) (mem. op.) (requiring relator to show it afforded trial

court an opportunity to rule on arguments advanced in mandamus petition).

      Relator also failed to comply with requirements set out in Rule 52 for filing

a petition for writ of mandamus. Relator failed to properly caption the petition as

set out in Rule 52.1. See TEX. R. APP. P. 52.1. Relator failed to certify that relator

has reviewed the petition and concluded that every factual statement in the petition

is supported by competent evidence included in the appendix or record as is

required by Rule 52.3(j). See TEX. R. APP. P. 52.3(j). And because relator’s


                                      Page 2 of 3
appendix includes two incomplete documents, we conclude that relator, as the

party seeking relief, has not met the burden of providing the Court with a copy of

every document that is material to establishing her right to mandamus relief. See

TEX. R. APP. P. 52.7(a)(1).

      Accordingly, we deny the petition for writ of mandamus. Having denied

mandamus relief, we also deny the motion for temporary stay as moot.


                                           /Bill Pedersen, III//
                                           BILL PEDERSEN, III
220554f.p05                                JUSTICE




                                    Page 3 of 3